Title: From George Washington to Matthew Clarkson, 24 June 1782
From: Washington, George
To: Clarkson, Matthew


                  
                     
                        24 June 1782
                     
                  
                  Major Matthew Clarkson commenced his military Services as a
                     Volunteer early in the present War. In the Year 1777 he received a Majority in
                     the Army of the United States, and was present at the Surrender of Lieut.
                     General Burgoyne at Saratoga, having been active in all the principal
                     antecedent Engagements, which produced that Event—In the Year 1779 was
                     appointed Aide de Camp to Major General Lincoln (now Secretary at War) then
                     commanding Officer in the Southern Department, & in that Character
                     served at the Siege of Savannah. In 1780 he acted as Major of a Corps of Light
                     Infantry during the Siege of Charles-Town. In 1782 He returned to his former
                     Situation as Aide de Camp to Major General Lincoln, and was present at the
                     Reduction of the British Posts of York and Gloucester under the Command of
                     Lieut. General Earl Cornwallis. Soon after this, when Major General Lincoln
                     became Secretary at War, he was appointed his Assistant. In all which Stations,
                     from my own Knowledge and the Reports of the General Officer under whose
                     immediate Orders he has served, I am authorised to declare that He has
                     acquitted himself with great Honour. Given under my Hand And Seal at the Head-Quarters of the American Army the twenty-fourth Day of June in the Year 1782.
                  
                     Go: Washington
                     
                  
               